NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0301-16T1

DYSHON RAGLAND,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
________________________________

                   Submitted June 19, 2018 – Decided September 28, 2018

                   Before Judges Nugent and Accurso.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Dyshon Ragland, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa Dutton Schaffer, Assistant
                   Attorney General, of counsel; Suzanne M. Davies,
                   Deputy Attorney General, on the brief).

PER CURIAM
      Appellant, an inmate at New Jersey State Prison, challenges the

Department of Corrections' September 12, 2016 final disciplinary decision

finding him guilty of prohibited act *.052, making sexual proposals or threats to

another, in violation of N.J.A.C. 10A:4-4.1(a)(3)(iv). He argues:

            POINT I

            The Decision of The Hearing Officer Was Not Based
            on Substantial Evidence.

                  A.    Standard of Review.

                  B.    Argument.

            POINT II

            The cell confrontation, which resulted in the charges
            advanced in and of itself was retaliation for
            involvement in constitutionally protected activity and
            in particular for complaining about the rogue and
            corrupt practices utilized in the operation of the New
            Jersey State Prison.

For the reasons that follow, we affirm.

      Appellant was charged with committing prohibited act *.052. He pled not

guilty and counsel substitute was appointed to assist him in his defense. After

an adjournment to accommodate appellant's request of confrontation with the

accusing officer, Lieutenant Bundy, the hearing was completed. The Hearing

Officer found appellant guilty.      His sanctions included ninety days of


                                                                         A-0301-16T1
                                          2
administrative segregation, sixty days loss of commutation time, and thirty days

loss of recreation privileges.

      Appellant filed an administrative appeal, which was denied. He then filed

this appeal.

      The parties presented conflicting versions of the incident through the

proofs they presented at the hearing.   The Department's evidence established

that on August 5, 2016, while conducting a tour of the unit where appellant was

housed, Lieutenant Bundy asked appellant why he had sheets covering his

window. Appellant claimed it was because a female was on the unit. The next

day, Lieutenant Bundy was conducting another tour and noticed that appellant

had sheets covering his cell door window. The Lieutenant gave appellant two

direct orders to take down the sheets. Appellant disobeyed the orders and yelled,

"How about I take it down and then make you suck my dick."

      Appellant claimed Lieutenant Bundy made the story up to retaliate against

him. Appellant had submitted a complaint concerning what he alleged was

mismanagement and corruption among certain corrections officers. Appellant

apparently alleged one of the officers was Lieutenant Bundy. Appellant asserted

Lieutenant Bundy falsified the charge against him in retaliation for appellant's




                                                                         A-0301-16T1
                                        3
complaint concerning the guards and his cooperation with authorities who

investigated it.

      The Hearing Officer found the Department's proofs credible. The Hearing

Officer noted appellant had submitted an Inmate Inquiry Form to the

administrative officer alleging security staff continually violated his rights. But,

as the Hearing Officer pointed out, appellant submitted the form on August 5

during the second shift.     The administrative staff reviews and investigates

inmate complaints within twenty-four hours after they are received. Given the

time line, Lieutenant Bundy would not have known about appellant's complaint

when the Lieutenant conducted his rounds and saw appellant's cell door window

covered with sheets.

      Our role in reviewing a prison disciplinary decision is limited. In re

Taylor, 158 N.J. 644, 656 (1999). "Where . . . the determination is founded upon

sufficient credible evidence seen from the totality of the record and on that

record findings have been made and conclusions reached involving agency

expertise, the agency decision should be sustained." Gerba v. Board of Trustees

of the Public Employees' Retirement System, 83 N.J. 174, 189 (1980) (citing

Close v. Kordulak Bros., 44 N.J. 589, 599 (1965)). We will not disturb an

administrative agency determination unless it is arbitrary, capricious or


                                                                            A-0301-16T1
                                         4
unreasonable. Henry v. Rahway State Prison, 81 N.J. 571, 579-80 (1980). In

this case, the Department's decision is not arbitrary, capricious, or unreasonable.

      Contrary to appellant's contention, the Hearing Officer's finding of guilt

is based upon substantial credible evidence. The Hearing Officer believed the

Department's evidence. Our task is not to revisit such credibility determinations.

       Affirmed.




                                                                           A-0301-16T1
                                        5